                                                                   USDC-SDNY
UNITED STATES DISTRICT COURT
                                                                   DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
                                                                   DOC#:
 MICHAEL PARRELLA,                                                 DATE FILED: 06/03/2021

                              Petitioner,

                         v.                                           20-CV-9923 (RA)

                                                                           ORDER
 THE ORANGE RABBIT, INC., and
 NICHOLAS GIACOPELLI,

                              Respondents.



RONNIE ABRAMS, United States District Judge:

         On April 15, 2021, the Court granted Respondents’ motion to join Scott Ferrari, Ryan Healy,

and ILKB, LLC as cross-defendants in their pending cross-motion to confirm an arbitration award.

Dkt. 30. In its April 15 Order, the Court also gave Healy, Ferrari, and ILKB the opportunity to file

their own petition to vacate the arbitration award or to join Parrella’s petition. Id. ILKB has since

submitted a motion to join Parrella’s petition. Dkt. 39. That motion is hereby GRANTED.

         The Clerk of Court is respectfully directed to add ILKB, LLC as a petitioner on the docket in

this action. The Clerk of Court is further directed to correct the spelling of ILKB in its capacity as

Cross-Defendant.

SO ORDERED.

Dated:      June 3, 2021
            New York, New York

                                                  RONNIE ABRAMS
                                                  United States District Judge
